Tilghman C. J.
delivered the opinion of the Court.
The points submitted in this case were fully considered and decided in the case of Landis (in error) v. Shaeffer, Lancaster district, May Term, 1818.*- To the opinion delivered in that case I refer for the reasons which governed the Court. In the case before us, I am of opinion, 1. That the defendants are not entitled to a return of the costs paid on the appeal. 2. That as to the costs which have accrued since the appeal, there is no recovery on either side, but each party pays his own costs.

 Siuee reported in 4 Serg. Si Raiole, 196.